

                                                                                                                                           
            EXHIBIT 10.30
 
CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT
 


 
THIS CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT AND WAIVER (this
"Amendment"), dated as of October 3, 2005, is made and entered into on the terms
and conditions hereinafter set forth, by and among NN, INC., a Delaware
corporation ("Domestic Borrower"), NN EUROPE ApS, a Denmark limited liability
company (successor by name change to NN Euroball ApS) ("Euro Borrower"; Domestic
Borrower and Euro Borrower are sometimes hereinafter individually and
collectively referred to as the "Borrower"), all subsidiaries (except for the
Euro Borrower) of the Domestic Borrower who are now or hereafter become parties
to the Credit Agreement, as hereinafter defined (the "Domestic Guarantors"), the
several lenders who are now or hereafter become parties to the Credit Agreement
(the "Lenders"), AMSOUTH BANK, an Alabama state bank, individually and as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent"), and SUNTRUST BANK, as documentation agent and euro loan agent for the
Lenders (in such capacity, the "Euro Loan Agent").




RECITALS:


1. Pursuant to that certain Credit Agreement dated as of May 1, 2003, by and
among the Borrower, the Domestic Guarantors, the Administrative Agent, the
Lenders and the Euro Loan Agent, as amended by the certain Amendment No. 1 to
Credit Agreement dated August 1, 2003, that certain Amendment No. 2 to Credit
Agreement dated March 12, 2004, that certain Amendment No. 3 to Credit Agreement
and Waiver dated March 31, 2004, that certain Amendment No. 4 to Credit
Agreement dated November 12, 2004, and that certain Amendment No. 5 to Credit
Agreement dated March 30, 2005 by and among the Borrower, the Domestic
Guarantors, the Administrative Agent, the Lenders and the Euro Loan Agent (as
the same heretofore may have been and/or hereafter may be amended, restated,
supplemented, extended, renewed, replaced or otherwise modified from time to
time, the "Credit Agreement"), the Lenders have agreed to make the Loans
available to the Borrower, all as more specifically described in the Credit
Agreement. Capitalized terms used but not otherwise defined in this Agreement
have the same meanings as in the Credit Agreement.


2. The parties hereto desire to further amend the Credit Agreement in certain
respects, as more particularly hereinafter set forth.




AGREEMENTS:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1. Consent to Sale of Real Property and Improvements and Application of
Proceeds. Borrower has indicated its desire to sell certain real property and
improvements owned by NN Italy and located in Pinerolo, Italy (the "Excess
Property"). Borrower represents
 
 
1

--------------------------------------------------------------------------------


and warrants to Lenders that the Excess Property is no longer used or useful in
the business of Borrower and its Subsidiaries. Borrower expects that the
proceeds for the sale of the Excess Property will exceed the limits for sales or
assets set forth in subsection 9.3(d) of the Credit Agreement and further has
requested that the net proceeds of the sale of the Excess Property be applied to
the Loans in a manner other than as provided by the provisions of subsection
3.1.3(b) of the Credit Agreement. Lenders hereby consent to the sale of the
Excess Property in the Fiscal Year ending December 31, 2005, subject to the
following terms and conditions:


a. The aggregate Dollar or Dollar Equivalent amount, as applicable, of all sales
of assets of the type described subsection 9.3(d) in the Fiscal Year ending
December 31, 2005 (including the sale of the Excess Property) shall not exceed
$3,250,000, and all such sales shall be applied against the $10,000,000 limit in
subsection 9.3(d) for sales of assets over the term of the Facilities.


b. The net proceeds of the sale of the Excess Properties shall be applied to
outstanding Revolving Loans, first applied to Base Rate Loans until the same
have been fully repaid, and then to LIBOR Loans; provided, however, the
Commitments shall not be reduced by the amount of such prepayment.


2. Consent to Acquisition of Certain Assets. Borrower has indicated its desire
for NN Italy and NN Slovakia to acquire certain assets, including, without
limitation, equipment used in the production of precision bearing steel balls
owned by SNR Roulements currently located in Annecy, France (the "Equipment").
Borrower represents and warrants to Lenders that at the time of acquisition of
the Equipment and after giving Pro Forma Effect thereto and to any other Asset
Acquisition made during the most recent twelve (12) month, no Default shall have
occurred or be continuing or would result therefrom. Borrower expects that the
costs of the acquisition of the Equipment will exceed the limits for Permitted
Acquisitions set forth in the definition of Permitted Acquisitions and
subsection 9.4(g) of the Credit Agreement. Lenders hereby consent to the
acquisition of the Equipment in the Fiscal Year ending December 31, 2005,
subject to the following terms and conditions:


a. The Aggregate Dollar or Dollar Equivalent amount, as applicable, of all
Permitted Acquisitions in the Fiscal Year ending December 31, 2005 (including
the acquisition of the Equipment) shall not exceed $6,250,000.


b. Pursuant to Sections 8.2.4, Borrower has provided to Administrative Agent
evidence of such transaction, including, without limitation, a description of
the Equipment, the terms, conditions and purchase price of the Equipment, a
compliance certificate, financial statements, and any other documentation
requested by Administrative Agent or Requisite Lenders.


c. Pursuant to Section 8.2.5, within thirty (30) days following the acquisition
of the Equipment, Borrower will provide to Administrative Agent copies of the
executed documents evidencing the transaction.
 
 
2

--------------------------------------------------------------------------------




3. Effectiveness. This Amendment shall become effective when the Administrative
Agent shall have received counterparts of signature pages executed by the
Borrower, the Domestic Guarantors, the Administrative Agent and the Lenders.


4. Representations and Warranties of the Borrower and the Guarantors. As an
inducement to the Administrative Agent, the Euro Loan Agent and the Lenders to
enter into this Amendment, the Borrower and the Domestic Guarantors hereby
represent and warrant to the Administrative Agent, the Euro Loan Agent and the
Lenders that, on and as of the date hereof:


a. The representations and warranties contained the Credit Agreement and the
other Loan Documents are true and correct, except for (1) representations and
warranties that expressly relate to an earlier date, which remain true and
correct as of said earlier date, and (2) representations and warranties that
have become untrue or incorrect solely because of changes permitted by the terms
of the Credit Agreement and the other Loan Documents, and


b. No Default or Event of Default has occurred and is continuing.


5. Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.


a. Neither this Amendment nor any other indulgences that may have been granted
to the Borrower or any of the Domestic Guarantors by the Administrative Agent,
the Euro Loan Agent or any Lender shall constitute a course of dealing or
otherwise obligate the Administrative Agent, the Euro Loan Agent or any Lender
to modify, expand or extend the agreements contained herein, to agree to any
other amendments to the Credit Agreement or to grant any consent to, waiver of
or indulgence with respect to any other noncompliance with any provision of the
Loan Documents.


b. This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents. Any noncompliance by the Borrower
or any Domestic Guarantor with any of the covenants, terms, conditions or
provisions of this Amendment shall constitute an Event of Default. Except to the
extend amended hereby, the Credit Agreement, the other Loan Documents and all
terms, conditions and provisions thereof shall continue in full force and effect
in all respects.


6. Counterparts. This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes. One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the parties hereto, and some different counterparts or copies
executed by one or more of the other parties. Each counterpart or copy hereof
executed by any party hereto shall be binding upon the party executing same even
though other parties may execute one or more different counterparts or copies,
and all counterparts or copies hereof so executed shall constitute but one and
the same agreement. Each party hereto, by execution of one or more counterparts
or copies hereof, expressly authorizes and directs any other party hereto to
detach the signature pages and any corresponding acknowledgment, attestation,
witness or similar pages relating thereto from any such counterpart or copy
hereof executed by the authorizing party and affix same to one or more other
identical counterparts or copies hereof so that upon execution of multiple
counterparts or copies hereof by all parties hereto, there shall be one or more
counterparts or copies hereof to which is(are) attached signature pages
containing signatures of all parties hereto and any corresponding
acknowledgment, attestation, witness or similar pages relating thereto.
 
 
3

--------------------------------------------------------------------------------




7. Miscellaneous.


a. This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.


b. The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.


c. Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.


d. When used herein, (1) the singular shall include the plural, and vice versa,
and the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and."




[Signatures Begin Next Page]


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.






BORROWER:   NN, INC.,            a Delaware corporation




By:   /s/Roderick R. Baty
Name: Roderick R. Baty
Title: Chief Executive Officer


NN EUROPE ApS, a Denmark limited liability company
(successor by name change to NN Euroball ApS)




By:   /s/William C. Kelly, Jr.
Name: William C. Kelly, Jr.
Title: Director



DOMESTIC GUARANTORS: INDUSTRIAL MOLDING GP, LLC,
a Delaware limited liability company




By:   /s/Roderick R. Baty
Name: Roderick R. Baty
Title: Chief Executive Officer



INDUSTRIAL MOLDING LP, LLC,
a Tennessee limited liability company






By:   /s/William C. Kelly, Jr.
Name: William C. Kelly, Jr.
Title: Manager






[Signatures Continued Next Page]
5

--------------------------------------------------------------------------------




INDUSTRIAL MOLDING GROUP, L.P.,
a Tennessee limited partnership


By: Industrial Molding GP, LLC, a Delaware limited
liability company, its general partner


By:   /s/Roderick R. Baty
Name: Roderick R. Baty
Title: Manager



DELTA RUBBER COMPANY,
a Connecticut corporation




By:   /s/Paul N. Fortier
Name: Paul N. Fortier
Title: V.P./General Manager





KUGELFERTIGUNG ELTMANN GmbH,
a German Company




By:   /s/Dick Offergeld
Name: Dick Offergeld
Title: Managing Director


By:   /s/Wolfgang Bartel
Name: Wolfgang Bartel
Title: Managing Director




 
NN NETHERLANDS B.V.,
a Dutch company




By:   /s/William C. Kelly, Jr.
Name: William C. Kelly, Jr.
Title: Director




[Signatures Continued Next Page]
6

--------------------------------------------------------------------------------




NN EUROBALL IRELAND LIMITED
an Irish company




By:   /s/Roderick R. Baty
Name: Roderick R. Baty
Title: Director



NN HOLDINGS, B.V.,
a Dutch company




By:   /s/William C. Kelly, Jr.
Name: William C. Kelly, Jr.
Title: Director




NN SLOVAKIA, s.r.o.




By:   /s/William C. Kelly, Jr.
Name: William C. Kelly, Jr.
Title: Director




LENDERS:    AMSOUTH BANK, as a Lender




By:   /s/Robert T. Page
Name: Robert T. Page
Title: Vice President




FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, as a Lender




By:   /s/Vincent K. Hickam
Name: Vincent K. Hickam
Title: Executive Vice President




[Signatures Continued Next Page]
7

--------------------------------------------------------------------------------




REGIONS BANK (successor to UNION PLANTERS
BANK, NATIONAL ASSOCIATION), as a Lender




By:   /s/Carol S. Geraghty
Name: Carol S. Geraghty.
Title: Vice President




INTEGRA BANK, N.A., as a Lender




By:   /s/Jeffrey D. Jackson
Name: Jeffrey D. Jackson
Title: Senior Vice President




SUNTRUST BANK, as a Lender and Euro Loan Agent


By:   /s/Robert C. Chadwell
Name: Robert C. Chadwell
Title: Vice-President


 